ORDER

PER CURIAM.
Will Woods (Appellant) appeals from the judgment denying his Rule 29.151 motion for post-conviction relief after an eviden-tiary hearing. We previously affirmed Appellant’s conviction for felony possession of a controlled substance, in violation of Section 195.202, RSMo (2000). State v. Woods, 9 S.W.3d 634 (Mo.App.E.D.1999). We also previously reversed and remanded the order dismissing his Rule 29.15 motion as untimely. Woods v. State, 53 S.W.3d 587 (Mo.App. E.D.2001). Appellant now contends the trial court erred in denying his claim that his trial counsel was ineffective for failing to adequately impeach two of the State’s witnesses.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.